Me. Justice del Toeo
delivered the opinion of the court.
José A. Berrios, .a widower, executed a notarial instrument in which he stated that he was the owner of several adjoining rural properties which were subject to a singie contract of lease and expressed his desire to consolidate them into a singie property. The instrument was presented in the registry of property and the registrar refused to record it because it appeared from the instrument that Berrios was a widower and the registry showed that the properties consolidated had been acquired while he was married and therefore were presumed to be conjugal partnership property.
Berrios took the present appeal from that decision and cited in his favor the jurisprudence of this court in the cases of Díaz v. Registrar of Property, 12 P. R. R. 5, and Palou v. Registrar of Property, 19 P. R. R. 352.
We have examined the said cases and find that they do not support the appellant’s contention. Although it is true that a consolidation is not an alienation or an encumbrance, nor does it partake of the character of a contract, and although it may be considered as an act which gives rise to a new record in the registry, it is a record of such a nature as to affect only the registry itself and does not create, modify or extinguish any right whatsoever. Palou v. Registrar of Property, 19 P. R. R. 355. It is also true that properties to be consolidated must belong to one single owner or to several joint owners and that the owner or owners must ask for their consolidation. See Art. 61 of the Regulations for the Execution of the Mortgage Law and the case of Muñoz v. Registrar of Caguas, 25 P. R. R. 786.
*823The properties Rere consolidated Rave tRe cliaracter of community property. If tlie appellant is a widower, as Re stated in tlie deed, tlie conjugal partnersliip was necessarily dissolved by tlie deatli of tRe wife. TRe partnersliip being dissolved, only in tRe event tliat tRe appellant were tlie sole Reir of liis wife, or tRat otlier properties Rad been allotted to tRe otlier Reirs and all tliese properties awarded to Rim as Ris sliare in tRe conjugal partnersRip, could Re be at present the sole owner of them, and none of these facts appear from the deed. And if the partnership had not been liquidated and there were several Reirs and the properties were yet held in common, then there are several owners and tlie consolidation should have been made and the record asked for by all of them and not by one alone.
The decision must be

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.